            Case 1:20-cv-04321-PAE Document 33 Filed 03/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


M.K., on behalf of herself and as next friend
of E.K.,
                                                                     20 Civ. 4321 (PAE)
                                      Plaintiff,
                       -v-                                                 ORDER

 NEW YORK CITY DEPARTMENT OF
 OF EDUCATION, et al.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       On June 5, 2020, plaintiff M.K. filed the Complaint. Dkt. 1. Defendants were served on

June 9 and June 30, 2020. Dkts. 13–15. After several extensions, the parties agreed to, and the

Court approved, a schedule pursuant to which M.K. was to file an amended complaint by January

18, 2021, and defendants were to file an answer by March 19, 2021. See Dkt. 30.

       On January 17, 2021, M.K. filed the Amended Complaint. Dkt. 31. Defendants have not

filed an answer. Defendants are directed to file an answer to the Amended Complaint by March

30, 2021.



       SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: March 23, 2021
       New York, New York
